


109 HR 5597 IH: To amend the Immigration and Nationality Act to render

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5597
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Green of
			 Wisconsin introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to render
		  deportable all aliens convicted of a criminal offense resulting in a sentence
		  of incarceration, and for other purposes.
	
	
		1.Rendering deportable all
			 aliens sentenced to incarcerationSection 237(a)(2)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1227(a)(2)(A)) is amended—
			(1)by redesignating
			 clause (v) as clause (vi); and
			(2)by
			 inserting after clause (iv) the following:
				
					(v)Sentenced to
				incarcerationAny alien who is sentenced to a term of
				incarceration for a crime under State or Federal law is
				deportable.
					.
			2.Detention of
			 aliens sentenced to incarcerationSection 236(c)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1226(c)(1)) is amended—
			(1)in subparagraph
			 (C), by striking or at the end;
			(2)in subparagraph
			 (D), by adding or at the end; and
			(3)by inserting after
			 subparagraph (D) the following:
				
					(E)is sentenced to a
				term of incarceration for a crime under State or Federal law, and is deportable
				on any
				ground,
					.
			3.Expedited removal
			 of aliens sentenced to incarceration
			(a)In
			 generalSection 238 of the
			 Immigration and Nationality Act (8 U.S.C. 1228) is amended—
				(1)by amending the
			 section heading to read as follows: expedited removal of aliens sentenced to
			 incarceration;
				(2)in subsection (a)—
					(A)by striking the
			 subsection heading and inserting: Expedited removal from correctional
			 facilities.—;
					(B)in the first
			 sentence of paragraph (1), by striking criminal offense and all
			 that follows through the period at the end and inserting criminal
			 offense.;
					(C)in paragraph
			 (2)—
						(i)by
			 striking an aggravated felony and inserting a
			 crime; and
						(ii)by
			 striking felon and inserting alien;
						(D)in paragraph
			 (3)(A)—
						(i)by
			 striking an aggravated felony and inserting a
			 crime; and
						(ii)by
			 striking underlying aggravated felony. and inserting
			 underlying crime.; and
						(E)in paragraph (4),
			 by striking aggravated felonies. and inserting
			 crimes.;
					(3)in subsection
			 (b)—
					(A)by striking the
			 subsection heading and inserting Expedited removal of aliens who are Not permanent
			 residents.—; and
					(B)in paragraph (1),
			 by striking described in paragraph (2), and all that follows
			 through felony) and inserting described in paragraph (2),
			 determine the deportability of the alien under clause (iii) or (v) of section
			 237(a)(2)(A);
					(4)in the subsection (c) that relates to
			 presumption of deportability, by inserting or sentenced to a term of
			 incarceration for a crime under State or Federal law after
			 convicted of an aggravated felony;
				(5)by redesignating the subsection (c) that
			 relates to judicial removal as subsection (d); and
				(6)in subsection (d)
			 (as so redesignated), by striking 241(a)(2)(A). and inserting
			 237(a)(2).
				(b)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act is amended by amending the item relating to section 238 to read
			 as follows:
				
					
						Sec. 238. Expedited removal of aliens
				sentenced to
				incarceration.
					
					.
			4.Prohibition on
			 use of Federal funds to assist incarceration of criminal aliensA State or unit of local government may not
			 use, for the benefit of State or local incarceration of aliens convicted of a
			 crime any portion of any Federal funds, unless the State or unit—
			(1)for each
			 conviction of a person obtained by that State or unit, provides the Secretary
			 of Homeland Security with information adequate for the Secretary to use in
			 determining whether the person is lawfully present in the United States;
			 and
			(2)for each person
			 determined by the Secretary of Homeland Security pursuant to paragraph (1) to
			 be unlawfully present in the United States, transfers custody of that person to
			 the Secretary not later than—
				(A)the date on which
			 that person’s term of imprisonment expires, if a term of imprisonment is
			 imposed; or
				(B)the date of the
			 person’s sentencing, if a term of imprisonment is not imposed.
				
